MEMORANDUM **
Michael S. Costa appeals from his guilty-plea conviction and 204-month sentence for conspiracy to distribute and possess with intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(b)(l)(A)(vii) and 846, possessing a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1), interstate travel in aid of a racketeering enterprise, and aiding and abetting, in violation of 18 U.S.C. § 1952(a)(2), and conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Costa’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Costa has filed a pro se supplemental brief, and the government has filed a motion to dismiss the appeal.
We have reviewed Costa’s supplemental brief and the government’s motion, and we have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988).
In light of the valid appeal waiver, the government’s motion to dismiss is GRANTED. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
Counsel’s motion to withdraw is GRANTED.
We remand to the district court with instructions to correct the judgment to reflect a conviction for conspiracy to distribute and possess with intent to distribute marijuana, rather than a conviction for conspiracy to distribute and possess with intent to distribute both marijuana and cocaine. See United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to correct the judgment).
DISMISSED; REMANDED to correct the judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.